Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amended filed 2/14/2022, that cancelled claims 1-66 and 79, and amended claims 67 and 74, is acknowledged.  Claims 67-78 and 80-86 are pending.  
Election/Restrictions
In the response to Election/Restriction filed 2/14/2022, Applicant elected Lipid No. 41 as the lipid compound of formula (I), Lipid No.38:No.41=6:1 as the lipid combination, SEQ ID No: 6 as the nucleic acid, and lung cancer as the disease.  
Applicant's election with traverse of Lipid No. 41 as the lipid compound of formula (I), Lipid No.38:No.41=6:1 as the lipid combination, SEQ ID No: 6 as the nucleic acid, and lung cancer as the disease in the reply filed on 2/14/2022, is acknowledged.  The traversal is on the grounds that claim 1 has been amended to introduce the element of claim 78 and recites “orally administering the lipid-nucleic acid mixture to the subject” and that AU ‘038 to Manoharan does not teach oral administration.  This is not found persuasive because the technical feature of the instant claims is the lipid of formula (I) and not the mode of administration.  Since Manoharan AU ‘038 teaches compounds of formula (I), the technical feature is known in the prior art.  As such, the instant claims lack unity of invention.  
It is noted that claim 1 is cancelled.  In Applicant’s arguments regarding amending claim 1, claim 1 is being interpreted as claim 67 for the purposes of responding to this argument.  
The requirement is still deemed proper and is therefore made FINAL.

In the course of the search, it was found that SEQ ID NO:6 is free of the prior art.  Thus, the nucleic acid species election was broadened to include SEQ ID NO: 4.  
Priority
The instant application is a 371 of PCT/CN2019/080175 filed 3/28/2019, which claims priority to PCTCN2018081155 filed 3/29/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/21/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because 1) line 1 recites “the present application”; the abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc; 2) the abstract states “The present application relates to extracting a plurality of compounds from a traditional Chinese medicine. . .and utilizing the extracted compound”.  However, the instant .
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because 1) the caption for Figure 33 is located on page 27 while Figure 33 is located on page 26, and 2) the caption for Figure 35 is located on page 28 while Figure 35 is located on page 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pages 24-34 of the specification contain Table 1, a listing of compounds of the instant invention.  Many of these compounds are illegible and blurry.  
Appropriate correction is required.
Claim Objections
Claims 84 and 85 are objected to because of the following informalities:  
Claim 84 recites “the compounds selected from Table 1” and claim 85 recites “one or more of the compounds shown in Table 1”.  However, incorporating a Table from the specification into the claims is improper.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). MPEP 2173.05(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69, 76-77, 81 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 69 recites the limitation "claim 1" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “claim 1” is being interpreted as claim 67.  
Claims 76-77 and 81 recite the phrases “such as” and “for example”.  In claim 76, it is not clear if heart, spleen kidney, gastric, lung and/or intestinal diseases are further limitations of the claim or mere examples of diseases.  In claim 77, it is not clear if gastric and lung cancer are further limitations of the claim or mere examples of cancers.  In claim 81, it is not what the recitation of “such as a mammal” means since a human is a mammal, and it is not clear if mammal is further limiting animal. 
This exemplary language renders the claim indefinite.
Claim 86 recites the limitation “DG combination”, “TG combination”, “LPC combination”, “PE combination”, “So combination”, said DG composition”, “said TG composition”, “said Cer composition”, “said So composition”, “said LPC composition”.  There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67, 70-71, 76-77 and 80-81 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 6,074,667 to Kinnunen (PTO-892).  
Kinnunen ‘667 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative thereof, and a helper lipid (abstract, claim 1).  Further taught is administering the composition to a subject (Col. 9, lines 21-32).  
	The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image1.png
    105
    482
    media_image1.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image2.png
    101
    482
    media_image2.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image3.png
    101
    484
    media_image3.png
    Greyscale
.
	
Dihydrosphingosine meets the limitations of instant formula (I) when L1 is absent, A is a C16 alkyl, L2 is absent, B is NH2, L3 is -CH2, and Q is OH.
	Phytosphingosine meets the limitations of instant formula (I) when L1 is absent, A is a C16 alkyl, L2 is absent, B is NH2, L3 is -CH2 and Q is OH.  

    PNG
    media_image4.png
    121
    483
    media_image4.png
    Greyscale
, a phosphatidylethanolamine which meets the limitation of instant formula (I) when L1 is -OC(O), A is C17 alkenyl, L2 is -OC(O), B is a C17 alkenyl, L3 is CH2OP(O)(OH)O(CH2)2, and Q is NH2 (Col. 8, lines 18-21, 29-30, claims 2-3 and 6).
	Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
	Nucleic acids include DNA and RNA (Col. 4, lines 15-16 and 60-63).  
	In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more, wherein intravenous administration is delivery to the blood circulation since it is administration into a vein (Col. 5, lines 12-20).  
	Liposomes are widely used for drug delivery and gene transfer into mammalian cells in vivo (Col. 1, lines 26-44).
	The liposomes can be used for the treatment of tumors, wherein tumors can be cancerous (Col. 4, lines 52-57).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 69, 74, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892), as applied to claims 67, 70-71, 76-77 and 80-81 above and further in view of Avanti (PTO-892) and Allegood (PTO-892).
Kinnunen ‘667 teaches sphingosine derivatives as having the general formula: 
    PNG
    media_image5.png
    85
    313
    media_image5.png
    Greyscale
, wherein R1 and R2 can be H, R, X and Y can be H, and the alkyl chain can comprise double bonds. 
While Kinnunen ‘667 teaches compounds of instant formula (I), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not teach compound No.41.
Avanti Polar Lipids teaches 
    PNG
    media_image6.png
    89
    535
    media_image6.png
    Greyscale
, as sphingosine (d22:1).
Allegood teaches the quantitative analysis of sphingolipids (title).  Sphingolipids are taught as components of biologic structures (pg. 1).  Long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations.  3-ketosphinganine, No. 8 of the instant invention, is taught as part of the sphingolipid metabolic pathway (page 3, Fig. 1.1).  Sphingoid bases include 3-ketossphinganine, sphinganine, phytosphingosine, sphingodienes, and sphingosine.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of Kinnunen ‘667  with sphingosine d22:1 of Avanti to arrive at the instantly claimed method with 
It would have been obvious to one of ordinary skill in the art to modify Sphingosine d22:1 to Sphingosine d22:0 to arrive at instantly claimed No. 41.  One of ordinary skill in the art would have been motivated to modify sphingosine d22:1 to sphingosine d22:0, with a reasonable expectation of success because a) Allegood teaches that long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. and b) sphingosine d22:1, C22H45NO2, and, sphingosine d22:0, C22H43NO2 are structurally analogous sphingosine derivatives that differ by a single double bond in a C19 hydrocarbon chain and they would be expected to be interchangeable and to have similar chemical activity because of their structural similarity. MPEP 2144.09.

Claims 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892), as applied to claims 67, 70-71, 76-77 and 80-81 above.
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection.
Dimethylsphingosine  of Kinnunen ‘667 has one double bond and DOPE of Kinnunen ‘667 has two double bonds.

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the alkenyl groups of DOPE and dimethylsphingosine in the Z configuration, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the alkenyl groups of DOPE and dimethylsphingosine in the Z configuration, with a reasonable expectation of success, because one of ordinary skill in the art would expect that compounds similar in structure, such as stereoisomers, will have similar properties. MPEP 2144.09

Please note:  While claims 76-77 have been rejected in the 35 USC 102 rejection above, the below rejection is being applied to specifically address the species election of lung cancer as the disease.
Claims 75-77are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892), as applied to claims 67, 70-71, 76-77and 80-81 above and further in view of WO 2006/074546 to Maclachlan (IDS, 12/21/2020).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection.
Kinnunen ‘667 differs from that of the instantly claimed invention in that Kinnunen ‘667 does not teach nucleic acid length or lung cancer.

	Small interfering RNA of about 15 to about 60 nucleotides, is taught (pg. 468, claims 2-3).
	The cell is in a mammal subject and the mammal subject is a human (pg. 472, claims 46-47).  The mammal has a disease or disorder associated with expression of a gene (pg. 473, claim 54).  
	The siRNA can be used to downregulate or silence the translation of any gene of interest, such as those recited in Table 1.  Specific genes of interest include genes associated with tumorigenesis and cell transformation (paragraph 148).  NM 018548 is a gene in Table 1 that is down-regulated in lung cancer, NM 013230 is a gene in Table 1 that is a CD24 antigen, which is a small cell lung carcinoma cluster 4 antigen,  NM 007275 is a gene in Table 1 that is a lung cancer candidate (pg. 92, Table 1).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the RNA of Kinnunen ‘667 with the siRNA of Maclachlan ‘546, to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motivated to substitute the RNA of Kinnunen ‘667 with the siRNA of Maclachlan ‘546, with a reasonable expectation of success, because Kinnunen ‘667 and Maclachlan ‘546 are both directed toward lipid-nucleic acid therapeutic formulations comprising RNA, and Maclachlan ‘546 teaches that siRNA can be used to downregulate or silence the transcription and translation of a gene product of interest.  
.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892) in view of WO 2006/074546 to Maclachlan (IDS, 12/21/2020), as applied to claims 67, 70-71, 75-77, and 80-81 above, and further in view of CN 102409044A (PTO-892).
Kinnunen is applied as discussed in the above 35 USC 102 rejection.  Kinnunen and Maclachlan are applied as discussed in the above 35 USC 103 rejection.

	CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 4 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the GTTCAGAGTTCTACAGTCCGA sequence of CN ‘044 as the siRNA of Kinnunen ‘667 and Maclachlan ‘546, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the GTTCAGAGTTCTACAGTCCGA sequence as the siRNA, with a reasonable expectation of success, because Kinnunen ‘667 and Maclachlan ‘546 teach siRNA as nucleic acids for use in different gene therapies and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development.

Claims 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892), as applied to claims 67, 70-71, 76-77 and 80-81 above, and further in view of US PG Pub. No. 2020/0306191 to Schariter (PTO-892).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection.

Schariter ‘191 teaches a method of producing nucleic acid lipid nanoparticle compositions for the delivery of therapeutics to mammalian cells (abstract).  This method can influence distribution of certain components within the lipid nanoparticles and can influence and/or dictate physical stability and/or biological efficacy, intracellular delivery, immunogenicity properties of the lipid nanoparticles (paragraph 81).  The method comprises mixing a lipid solution with a solution comprising a nucleic acid (paragraph 99).  At the time of addition of the lipid solution, the temperature of the aqueous nucleic acid solution is 25 to 45°C.  In some embodiments, briefly heating the aqueous nucleic acid solution at elevated temperatures may be useful, e.g., 1-2 minutes at 65°C (paragraph 111).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify making the lipid-nucleic acid compositions of Kinnunen ‘667 with the heating methods of Schariter ‘191, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify making the lipid-nucleic acid compositions of Kinnunen ‘667 with the heating methods of Schariter ‘191 because Schariter ‘191 teaches these methods as having the ability to influence the distribution of components within the lipid nanoparticles and influencing/dictating the physical stability, biological efficacy, intracellular delivery, and immunogenicity properties of the lipid nanoparticles.

86 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892), Avanti (PTO-892) and Allegood (PTO-892) as applied to claims 67, 69-71, 74, 76-77, 80-81, 84 and 85  above, and further in view of HMDB (PTO-892). 
	Kinnunen, Avanti, and Allegood are applied as discussed in the above 35 USC 103 rejection.
Kinnunen ‘667 teaches that a preferred liposome composition contains from 10-90% by weight of helper lipid, such as phospholipid, in combination with 10-90% by weight of a sphingosine derivative.
	While Kinnunen, Avanti and Allegood teach a combination of lipids, these prior art references differ from that of the instantly elected invention in that they do not teach a combination of No. 38 and No. 41 in a ratio of 6:1.
	HMDB teaches No. 38, 
    PNG
    media_image7.png
    98
    498
    media_image7.png
    Greyscale
 as a phosphatidylethanolamine.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the DOPE of Kinnunen, Avanti, and Allegood with No. 38 of HMDB, to arrive at the instantly claimed combination of No. 41 and No. 38.  One of ordinary skill in the art would have been motivated to substitute DOPE with No. 38, with a reasonable expectation of success, because both compounds are phosphatidylethanolamines, HMDB teaches No. 38 as a known phosphatidylethanolamine, and Kinnunen teaches phosphatidylethanolamines as preferred helper lipids for use in their liposomal transfection vectors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67, 69-78, 80-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-92 of copending Application No. 16/499,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘283 claims a method of delivering a nucleic acid using a lipid-nucleic acid compositions wherein the lipids comprise compounds of formula (I), and wherein formula (I) is identical to formula (I) of the instant application.  Further claimed are species of lipid compounds, lipid combinations, and pharmaceutical compositions comprising the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 67, 69-78, 80-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-70 of copending Application No. 17/042,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘931 claims a method of delivering a nucleic acid to a cell or subject by delivering a lipid-nucleic acid mixture wherein the lipids comprise compounds of formula (I), and wherein formula (I) is encompassed by instant formula(I).  Further claimed are species of lipid compounds, lipid combinations, and pharmaceutical compositions comprising the compounds and combinations which are claimed in the instant application.  Additionally, methods of making the lipid nucleic mixture with heat are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622